735 F.2d 1085
KIDDE, INC., by its LEFEBURE DIVISION, Appellant,v.E.F. BAVIS & ASSOCIATES, INC., and Edward F. Bavis, Appellees.
No. 83-2568.
United States Court of Appeals,Eighth Circuit.
Submitted April 11, 1984.Decided June 6, 1984.

Simmons, Perrine, Albright & Ellwood, Haven E. Simmons, David A. Hacker, Cedar Rapids, Iowa, for appellant.
Albert E. Strasser, David E. Schmit, Frost & Jacobs, Cincinnati, Ohio, for appellees.
Before ROSS, ARNOLD and FAGG, Circuit Judges.
PER CURIAM.


1
Kidde, Inc., and E.F. Bavis & Associates, Inc., both manufacture automatic equipment used by banks at drive-in windows.  Bavis, which holds a patent on its equipment, placed in a national banking journal an advertisement that, in effect, threatened suit for contributory infringement against any bank buying a machine that might infringe on Bavis's patent.  Kidde then brought this suit for declaratory and injunctive relief in the United States District Court for the Northern District of Iowa, alleging that the advertisement was intended by Bavis to be understood as a reference to Kidde's machine, that Bavis's patent is invalid or not infringed, and that Bavis's actions amounted to unfair competition and intentional interference with business relationships.  Subject-matter jurisdiction was based in part on 28 U.S.C. Sec. 1338 (patent cases).  The District Court dismissed for want of personal jurisdiction over Bavis, an Ohio citizen.


2
We have no jurisdiction over this appeal.  Title 28 U.S.C. Sec. 1295 (1982) provides, in pertinent part:


3
(a) The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction--


4
(1) of an appeal from a final decision of a district court of the United States ... if the jurisdiction of that court was based, in whole or in part, on section 1338 of this title ....


5
Accordingly, we transfer this appeal to the Court of Appeals for the Federal Circuit.  28 U.S.C. Sec. 1631 (1982).